Por cuanto, en un procedimiento de disbarment radicado por el fiscal de este tribunal, por delegación del Attorney General de Puerto Rico, se imputó al querellado Félix C. Mas la comisión de varios actos delictivos en relación con el ejercicio de la profesión de abogado-notario, consistentes en dejar de adherir las correspon-dientes estampillas de rentas internas a algunas escrituras matrices que se relacionan en la querella, con la intención de defraudar al Tesoro Insular;
Por cuanto, el querellado Félix C. Mas en el acto de la vista admitió que no había adherido las correspondientes estampillas de rentas internas, según se alega en la querella, si bien solicitó clemencia del tribunal por varias razones, ninguna de las cuales establece una excepción a la jurisprudencia sentada en los casos In re Figueroa Maestre, 20 D.P.R. 425 y 466, In re Angel Torregrosa, 25 D.P.R. 637, y otros resueltos posteriormente;
Por tanto, vistas la ley, la jurisprudencia y la admisión de cul-pabilidad del querellado, la corte se siente obligada a declarar con lugar la petición a cuyo fin ordena que el querellado Félix C. Mas cese inmediatamente y quede separado del ejercicio de la profesión de abogado-notario, que su nombre como tal abogado-notario sea borrado de los registros correspondientes obrantes en la Secretaría de este tribunal y que esta resolución sea notificada al Tesorero y al Secretario Ejecutivo de Puerto Rico, así como a las cortes do distrito de la Isla, las que a su vez notificarán a las cortes munici-pales de sus respectivos distritos.